Citation Nr: 1424782	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostatitis, claimed as a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 20 percent for type 2 diabetes mellitus.

3.  Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1968 to July 1970, with service in Vietnam.  

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 2009 rating decision, the RO granted service connection for sensory neuropathy for the right and left lower extremities, as secondary to the Veteran's type 2 diabetes mellitus.  Each extremity was evaluated as 20 percent disabling, with an effective date of April 30, 2009.  As the Veteran has not expressed disagreement with the sensory neuropathy disability evaluations, they are not on appeal.

The issues of entitlement to a higher initial disability rating for type 2 diabetes mellitus and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  Prostatitis is not a disease subject to presumptive service connection as a result of Agent Orange exposure. 

2.  Prostatitis was manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.

CONCLUSION OF LAW

Prostatitis was not incurred or aggravated in service, and was not due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a June 2010 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  As will be discussed below, a review of the evidence of record indicates no examination is necessary to determine the etiology of the Veteran's prostatitis as there is no competent and credible evidence to suggest it may be associated with service.  See 38 U.S.C.A. § 5103(A)(d).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends he has a prostate disorder due to exposure to Agent Orange while on active duty.  VA treatment records indicate he has a current diagnosis of prostatitis.

The Veteran's DD 214 clearly reflects service in Vietnam, thus he is presumed to have been exposed to Agent Orange during such service, for the purpose of this discussion.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, prostatitis is not one of the disabilities listed as being associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Prostate cancer is on the presumptive list, but the Veteran is not shown to have prostate cancer.  Therefore, entitlement to presumptive service connection for prostatitis on the basis of herbicide exposure is not warranted. 

The Board has also considered entitlement to service connection for prostatitis on a direct basis.  Service treatment records, to include a July 1970 separation examination report show no complaints of, diagnosis of, or treatment for a disease or injury pertaining to the Veteran's prostate.  

Post-service, VA treatment records suggest the Veteran's was first diagnosed with prostatitis in January 2009.  As the Veteran has presented no medical or lay evidence to suggest in-service prostate problems and the earliest indication of prostatitis occurred over three decades after separation from service, the evidence preponderates against finding that prostatitis was incurred during active duty.  A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran is competent to report symptoms of prostate problems, he has presented no evidence of medical training that would render him competent to link his prostatitis to active service.  Accordingly, there is insufficient evidence to warrant a VA examination, as there is no evidence establishing that an event, injury, or disease occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Under these circumstances, service connection must be denied on the basis that prostatitis was not shown during active duty, and was not clinically demonstrated until many years thereafter.  Without competent and credible evidence of an association between his claimed disorder and active duty, entitlement to service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for prostatitis, claimed as a prostate disorder, to include herbicide exposure is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining claims for initial increased disability evaluations can be properly adjudicated.  The Veteran was last afforded a VA diabetes examination in April 2009.  Given that it has been over five years since his last diabetes examination, the Board finds a remand is necessary to afford the Veteran a new examination to assess the current severity of his type 2 diabetes mellitus.  

Similarly, the Veteran was last afforded a VA audiology examination in February 2009.  The evidence of record also contains private hearing tests from May 2007 and June 2009, however, there is no indication of a speech discrimination test as required by 38 C.F.R. § 4.85.  Furthermore, the report of private hearing tests was received after the issuance of the June 2010 supplemental statement of the case.  Thus, due to the passage of time since his last hearing test, and the addition of new evidence to the record without a waiver of RO consideration, the Board finds a remand is indicated.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Thereafter, schedule the Veteran for an appropriate VA examinations to ascertain the current severity of his type 2 diabetes mellitus and bilateral hearing loss disability.  The examiners must be provided access to the Veteran's claims folder, to include any pertinent Virtual VA and VBMS records.  The examiners must specify in the report that all relevant records have been reviewed.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Then readjudicate the issues considered herein.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


